Citation Nr: 0117101	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
July 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied his claim for a rating in excess of 10 percent for 
PTSD.  Later, in December 2000, the RO increased his 
disability rating for PTSD to 50 percent.  While each 
increase represents a grant of benefits, it has been held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.  

By the February 2000 rating decision, the RO denied the 
veteran's request for an increased rating for service-
connected bronchitis.  The veteran initiated an appeal in 
April 2000, and the RO issued a statement of the case in May 
2000.  Such matter is not before the Board, as that appeal 
was not perfected.  38 C.F.R. §§ 20.200, 20.201, 20.302 
(2000).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occasional nightmares, flashbacks, insomnia, startle 
response, irritability, and avoidance of situations that 
would remind him of his wartime experiences.  

2.  The veteran suffers from senile dementia, the symptoms of 
which are unrelated to his PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in North Africa and Italy during World War 
II.  During the war, he experienced a shipwreck off the coast 
of Oran and was exposed to air raids, gunfire, and bombings.  
He served abroad for over three years.  

By June 1994 rating decision, he was granted service 
connection for PTSD.  An evaluation of 10 percent was 
assigned effective February 2, 1994.  

In March and April 1997, he and his wife were interviewed by 
a clinical psychologist.  The resultant May 1997 report 
reflected that he worked as a mechanic before retiring.  He 
indicated that he was close to his family but not 
affectionate and that he had close friends.  He reported that 
he cared for his grandchildren, did housework, and slept 
during his free time.  His wife reported that she worried 
when he drove due to his history of disorientation.  He 
reported that he was forgetful and that he has gotten lost.  
Apparently, the veteran had been receiving treatment for 
depression and insomnia during the previous six years.  The 
psychologist noted no active psychotic thought processes or 
suicidal or homicidal ideation.  However, the psychologist 
noted low intellectual functioning, particularly with respect 
to comprehension and abstract thinking, where he was 
functioning at a mild mental retardation level.  He showed 
deficits in short-term memory functioning, attention, 
concentration, and calculation.  The psychologist noted that 
such deficits impaired his ability to live and function 
independently.  The psychologist indicated that the veteran 
was functioning at a late confusional clinical phase that 
might progress into a dementia disorder.  The diagnosis was 
of cognitive disorder, not otherwise specified, and he was 
assigned a global assessment of function (GAF) score of 45.

A January 1998 VA progress note indicated that he was 
suffering from PTSD and senile dementia.  He indicated that 
he was experiencing troubled sleep, sadness, and depression.  
The examiner indicated that he was still suffering from 
cognitive problems.

On August 1998 VA PTSD examination, the veteran stated that 
he was never hospitalized for PTSD.  He reported occasional 
psychiatric symptoms, and the examiner opined that such 
appeared to be of mild intensity.  He described difficulty 
sleeping with occasional nightmares about combat, occasional 
bothersome memories of war that were exacerbated by war 
movies and news of war on television, nervousness, and 
depression, occasional irritability, and difficulty sleeping.  
On objective examination, he appeared pleasant and 
cooperative without significant emotional features.  He had a 
"spotty" memory.  However, the examiner noted organized and 
coherent thought content.  There was no evidence of delusions 
or hallucinations.  Additionally, his behavior was 
appropriate.   He did not exhibit suicidal or homicidal 
ideation, had normal speech patterns, and did not suffer from 
panic attacks, depression, or anxiety.  His impulse control 
was good.  His mood was euthymic and affect appropriate.  The 
examiner diagnosed PTSD and cognitive disturbance, not 
otherwise specified.  A GAF score of 70 was assigned.

An August 1998 VA progress note reflected that the veteran 
was suffering from mild dysthymic disorder and mild senile 
dementia.  He indicated that he was feeling depressed but 
that his memory was improving.  A December 1998 VA progress 
note indicated that he complained of nightmares.  

An October 1999 VA progress note indicated that the veteran 
was suffering from PTSD, dysthymia, and social phobia.  He 
stated that he was afraid of going out.  

A May 2000 VA progress note indicated that he still suffered 
flashbacks, nightmares, and intrusive recollections.  The 
note indicated that he was wearing dark glasses and appeared 
tense.

On June 2000 VA examination, the veteran reported ongoing 
problems with cognitive function that improved with 
medication.  He also indicated infrequent PTSD symptoms and 
occasional nightmares at lengthy intervals.  He did not 
report any significant social impairment except for that 
associated with aging.  He complained of difficulty sleeping, 
occasional intrusive recollections of combat, and infrequent 
nightmares.  He indicated that he avoided talking about the 
war and situations that might remind him of the war.  He also 
reported diminished interest in activities, irritability, and 
a prominent startle response.

Upon objective examination, he evidenced difficulty 
concentrating, and his memory appeared spotty.  The examiner 
indicated paucity of thought and a dementing process 
concurrent with his PTSD.  His behavior was appropriate, he 
had no suicidal or homicidal ideation, and his personal 
hygiene was good.  He did not exhibit ritualistic or 
obsessive behavior, panic attacks, significant depression, or 
loss of impulse control.  The examiner diagnosed PTSD and 
dementia and assigned a GAF score of 55.  The examiner 
explained that the veteran had some moderate difficulties 
that intruded on his everyday functioning.  However, he noted 
that the veteran functioned well throughout the years with 
PTSD symptoms and was able to work and maintain a well-
functioning social existence.  The GAF score of 55 was 
assigned due to his dementia.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that although this claim was decided by 
the RO before enactment of VCAA, a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained and reviewed 
extensive medical records and issued a comprehensive 
statement of the case and supplemental statement of the case.  
Additionally, the veteran was afforded two detailed VA 
examinations.  Thus, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and as the change in law has no 
material effect on adjudication of his claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

Analysis

Applying the facts of this case to the criteria set forth 
above, the Board finds that the veteran's PTSD-related 
symptomatology merits no more than a rating of 50 percent.

The medical evidence has been consistent in indicating that 
he was never hospitalized for PTSD.  He has not experienced 
severe psychiatric symptoms such as suicidal or homicidal 
ideation or ritualistic or obsessive behavior. Moreover, the 
evidence does not reflect delusional thoughts, 
hallucinations, or inappropriate behavior.

The veteran's symptoms appear to have waxed and waned to a 
certain degree.  The examiner who conducted the August 1998 
VA examination indicated that the veteran suffered only 
occasional psychiatric symptoms of mild intensity.  
Furthermore, he described the veteran's mood as euthymic and 
specifically stated that the veteran did not suffer from 
panic attacks, depression, or anxiety.  The August 1998 VA 
progress note also reflected mils dysthymic disorder.

On other occasions, the veteran seems to have described more 
serious symptoms.  The October 1999 VA progress note 
indicated that he was afraid of going out and that he was 
suffering from dysthymia and social phobia.  The May 2000 
progress note stated that the veteran was wearing dark 
glasses and appeared tense.

The June 2000 VA examination report reflected less severe 
symptoms.  The veteran himself described only occasional 
nightmares and intrusive recollections and denied any social 
impairment except for that associated with aging.  However, 
he did indicate sleeplessness, startle response, and 
avoidance of situations that would remind him of the war.  
However, on final evaluation, the examiner opined that the 
veteran did not exhibit significant depression or other 
symptoms such as panic attacks.  

Pursuant to the competent medical evidence, a rating of 70 
percent would not be warranted.  Even considering his 
vacillating symptomatology, the requirements for a 70 percent 
rating have not been met.  He has never exhibited suicidal 
ideation, obsessional rituals, illogical speech, near 
continuous panic and depression, impaired impulse control, 
poor hygiene, or other symptoms associated with a 70 percent 
schedular rating.  

He was assigned a GAF score of 55.  However, that score was 
assigned primarily as a result of impaired functioning 
associated with dementia and not PTSD.  However, in any 
event, such a score is indicative of moderate symptoms or 
moderate social and occupational impairment which do not 
amount to the level of impairment necessary for a 70 percent 
rating which represents social and occupational impairment, 
with deficiency in most areas.  

The Board acknowledges that the veteran is seriously 
deficient in his day-to-day functioning.  His memory has been 
described as spotty and he himself has complained of memory 
loss.  Moreover, he is cognitively impaired.  However, such 
functional impairment does not stem from his PTSD.  Rather, 
it is the result of his nonservice-connected senility and 
dementia.  

In sum, because the veteran's PTSD-related psychiatric 
symptoms do not fit within the criteria for a 70 percent 
disability rating, an increased rating must be denied.  Of 
course, as a 70 percent rating is not warranted, it is not 
necessary that the Board address the issue of entitlement to 
a 100 percent rating which represents symptoms more severe 
than those constituting a 70 percent disability.


ORDER

An evaluation in excess of 50 percent for service-connected 
PTSD is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

